Citation Nr: 0620377	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  04-02 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for Barrett's esophagus 
with hiatal hernia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel




INTRODUCTION

The veteran served on active duty from July 1974 to April 
1979, and from October 1980 to October 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claim seeking entitlement to service connection for 
Barrett's esophagus with hiatal hernia.  The veteran 
originally requested a personal hearing at the RO before a 
Veterans Law Judge (Travel Board hearing); however, that 
request was withdrawn in February 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for Barrett's esophagus 
with hiatal hernia.  Service connection may be awarded for a 
current disability arising from a disease or injury incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 (2005).  In the 
present case, the veteran's service medical records reveal he 
was treated on several occasions during military service for 
gastrointestinal symptoms.  Symptoms noted in his service 
records include nausea, diarrhea, vomiting, chest pain, and 
indigestion.  Additionally, on his August 1984 service 
separation medical examination following his second and final 
period of active duty, he reported a history of pain or 
pressure of the chest, and frequent indigestion.  

Subsequent to service, the veteran has sought both private 
and VA medical treatment for similar gastrointestinal 
symptoms.  Barrett's esophagus was diagnosed in September 
2001 by a private physician.  This same physician submitted 
an October 2002 opinion statement in which he indicated it 
was "certainly possible" the veteran's Barrett's esophagus 
began during active military service.  Generally, the mere 
possibility of a nexus between a current disability and an 
in-service disease or injury is too speculative for a grant 
of service connection.  See Beausoleil v. Brown, 8 Vet. 
App. 459 (1996).  Nevertheless, the physician's opinion 
statement, current diagnosis of the claimed disorder, and 
multiple in-service treatments for gastrointestinal 
complaints suggest a VA medical examination and opinion are 
required.  VA is obligated to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  
That duty to assist includes providing a medical examination 
and/or obtaining a medical opinion statement when such an 
examination becomes necessary to substantiate the claim.  
38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2006).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA gastrointestinal examination, by an 
appropriate specialist, in order to 
determine the existence and etiology of 
any current gastrointestinal disabilities, 
to include Barrett's esophagus with hiatal 
hernia.  The claims file should be 
reviewed by the examiner in conjunction 
with the examination.  The examination 
should include any tests considered 
necessary by the examiner.  After fully 
reviewing the record and examining the 
veteran, the examiner should note all 
current gastrointestinal disabilities 
exhibited by the veteran, to include 
Barrett's esophagus.  For any current 
gastrointestinal disability noted, the 
examiner should also state whether it is 
at least as likely as not (that is, a 
probability of 50 percent or better) that 
such a disability began during military 
service, or is otherwise related to any 
gastrointestinal disease which had its 
onset during such service.  The medical 
basis for all opinions expressed should 
also be given.  

2.  Thereafter, the RO should again 
consider the veteran's pending claim in 
light of any additional evidence added to 
the record.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2005) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



